Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Assignee/Consent
The Consent of Assignee and the Consignee Showing of Ownership under 37 CFR 3.73, both filed June 22, 2021, are accepted.  

Application Data Sheet (ADS)
The ADS filed with the application is objected to because it lacks an entry for the 15/979,879 application being “reissued of” U.S. Patent 7,527,142 (prior application 11/980874).  

Reissue Declaration
The reissue declaration filed with this application is defective because it lacks an error statement.  The declaration fails to specifically identify at least one error being relied upon as the basis for reissue as required by 37 CFR 1.175(a). 
As set forth in MPEP 1414(II):
In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden, and specify a single word, phrase, or expression in an original patent claim, and explain how it renders the original patent wholly or partly inoperative or invalid.  

See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
Statement of Statutory Basis:
(a)  IN GENERAL.  Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent.  No new matter shall be introduced into the application for reissue. 

(b)  MULTIPLE REISSUED PATENTS.  The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents.
 
(c)  APPLICABILITY OF THIS TITLE.  The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 

(d)  REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 26-47 are rejected under 35 U.S.C. 251 as being based upon a defective reissue declaration.  The nature of the defect(s) are set forth above in the objection to the declaration.  See 37 CFR 1.175.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 56 has been used to designate both the gusset in figure 7 and the lower edge of the wing in figure 8.  

Claimed subject matter not shown
The drawings are objected to under 37 CFR 1.83(a) because they do not show the single generally cylindrical contact surface defined by the upper edges of the plurality of spaced wings as recited in claims 26 and 37.  
Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application.  
No new matter should be entered.
The objection to the drawings will not be held in abeyance.
Note that drawing corrections in reissue applications are governed by 37 CFR 1.173.  See MPEP 1413 and 1453 for information concerning drawing amendments in reissue.  

Specification

The specification is objected to because reference character 56 has been used to designate both the gusset and the lower edge of the wing.  See columns 3 and 4 of the subject ‘142 patent.
Correction is required.  

In the amendment filed June 22, 2022, in the Notice of Related Applications, the status of application 14/932,500 should be “now abandoned;” the status of application 15/979,879 should be listed as a reissue of U.S. Patent 7,527,142 and now reissued as RE48,600; and the blank in the penultimate line should be filled in. 
Correction is required.
The amendment filed June 22, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The metal floor extending between each pair of adjacent metal wings.
The upper edges of the plurality of wings collectively define a generally cylindrical contact surface of the wing pulley for supporting a conveyor belt.  
The plurality of wings and metal floor define a plurality of first and second channels.  
Each first channel extends from the first hub partway towards the second hub, and each second channel extends from the second hub partway towards the first hub. 
Each first and second channel define a non-zero angle therebetween.
The “angular channels.” 
Applicant is required to cancel the new matter in the reply to this Office Action.
No New Matter should be entered.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Note that amendments in reissue are governed by 37 C.F.R. 1.173.  See MPEP 1411 and 1453.   

Claim Objections
Claims 33 and 44 are objected to because of the following informalities:  The reference character “10” at the end of each claim should be enclosed in parentheses. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The disclosure of the ‘142 patent lacks support for the first and second channels aiding in keeping a conveyor belt centered on the wing pulley.  Inasmuch as there is no description of first and second channels, the disclosure cannot convey to one of ordinary skill in the art that at the time of the invention the inventor had possession of the invention of claim 41, and this claim introduces new matter into the disclosure.
This is a New Matter rejection
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Note that amendments in reissue are governed by 37 C.F.R. 1.173.  See MPEP 1411 and 1453.

Claim Rejections - 35 USC § 251
As noted above, 35 USC 251(a) states that no new matter shall be introduced into an application for reissue.
Claim 41 is rejected under 35 U.S.C. 251 as introducing new matter into the disclosure. 
The recitation of “an arrangement of said wing plates to define said first and second channels aids in keeping a conveyor belt centered on said wing pulley” finds no support in the 7,527,142 patent, and therefore introduced now matter into the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 26 and 37, it is unclear how the upper edges of the plurality of wings can collectively define a single generally cylindrical contact surface.  Claims 28 and 39 recite said metal contact bar defining said cylindrical contact surface,” and thus appear to contradict claims 26 and 37.

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-33, 35, 37-44, and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Black (U.S. Patent 1,335,421).
Black discloses a wing pulley for a belt conveyor, the wing pulley having a first end and a second end and a midpoint between the first and second end (see figure 2), the wing pulley comprising:
a pair of spaced cylindrical hubs (either the drums 5, or the drums 5 and the hubs 7), a first hub of the pair of hubs at the first end, a second hub of the pair of hubs at the second end;
a plurality of metal wings 8 spaced around and supported on the pair of hubs, each wing of the plurality of wings having a curved upper edge (see figures 2 and 3), the upper edge being spaced from the hubs, the upper edges of the plurality of wings collectively defining a generally cylindrical contact surface of the wing pulley for supporting a conveyor belt;
a metal floor (see figures 2 and 3) extending between each pair of adjacent metal wings at a level of the hubs;
the plurality of wings and metal floor defining a plurality of first and second channels 9 below the upper edges of the plurality of wings around the wing pulley, the plurality of first channels located on a first half of the wing pulley between the midpoint and the first end, the plurality of second channels located on a second half of the wing pulley between the midpoint and the second end, each first channel extending from the first hub partway towards the second hub, each second channel extending from the second hub partway towards the first hub, each first and second channel defining a non-zero angle therebetween, the non-zero angle being forward of the respective first and second ends in the direction of rotation of the wing pulley, the first and second channels being unobstructed at the first and second ends of the wing pulley; 
wherein rotation of the wing pulley results in material in the first and second channels between adjacent wings to be directed laterally toward the respective first and second ends of the wing pulley and away from the wing pulley.
With respect to claim 27, the plurality of wings comprises generally equally radially spaced wings. 
With respect to claim 28, the outer surface of each of said wings comprises at least one metal contact bar defining said cylindrical contact surface.
With respect to claim 29, a conveyor belt 2 is able to be substantially supported along the length of the wing pulley by at least two of the plurality of wings as shown in figure 1.
With respect to claim 30, a configuration of the wings aids in keeping a conveyor belt centered on the wing pulley.
With respect to claim 31, a configuration of the wings results in wing overlap along the length of the wing pulley to permit a conveyor belt to be supported by multiple wings along the belt width.
With respect to claim 32, a configuration of the wings results in wing overlap along the length of the wing pulley to permit a conveyor belt to be supported by multiple wings along the belt width and ease the transition of belt contact from one wing to the next.
With respect to claim 33, at least a portion of each wing, such as an inner surface of the lip 11, is set at an angle such that said portion lies in a plane that is forward of a radial in the direction of intended rotation of wing pulley.  
With respect to claim 35, the lip 11 is a metal contact bar.
With respect to claim 37, Black is applied as with claim 26 above, and the metal wings 8 are considered to be metal wing plates as broadly recited in the claim, and the floor is a metal wall between adjacent metal wing plates at a level of the hubs.  
With respect to claim 38, the plurality of wing plates comprises generally equally radially spaced wing plates. 
With respect to claim 39, each of said wing plates comprises at least one metal contact bar, said metal contact bar defining said generally cylindrical contact surface.
With respect to claim 40, the upper edges of adjacent wing plates on the first half of the wing pulley overlap the upper edges of adjacent wing plates on the second half of the wing pulley along the length of the wing pulley such that a conveyor belt is able to be substantially supported along a width of the conveyor belt by adjacent wing plates on the first and second half of the wing pulley.
With respect to claim 41, given that the wing plates define first and second channels, an arrangement of said wing plates defining said first and second channels aids in keeping a conveyor belt centered on said wing pulley, as broadly claimed.
With respect to claim 42, the arrangement of said wing plates results in wing overlap along the length of the wing pulley to permit a conveyor belt to be supported by multiple wing plates along the belt width.
With respect to claim 43, an arrangement of said wing plates results in an overlap of wing plate upper edges along the length of the wing pulley to permit a conveyor belt to be supported by multiple wings along the belt width and ease the transition of belt contact from one wing to the next.
With respect to claim 44, at least a portion of each wing plate, such as an inner surface of the lip 11, is set at an angle C such that said portion lies in a plane that is forward of a radial B in the direction of intended rotation of wing pulley.
With respect to claim 46, the lip 11 comprises a metal contact bar at an upper end of the portion.

Claims 26-30, 37, 38, 39, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valster (U.S. Patent 4,956,914 to Valster et al.).
Valster discloses a wing pulley for a belt conveyor, the wing pulley having a first end and a second end and a midpoint between the first and second end, the wing pulley comprising:
a pair of spaced cylindrical hubs 22, a first hub of the pair of hubs at the first end, a second hub of the pair of hubs at the second end;
a plurality of metal wings spaced around and supported on the pair of hubs, each wing of the plurality of wings having a curved upper edge 23, the upper edge being spaced from the hubs, the upper edges of the plurality of wings collectively defining a generally cylindrical contact surface of the wing pulley for supporting a conveyor belt;
a metal floor 12 extending between each pair of adjacent metal wings at a level of the hubs (see figures 1 and 7, where at least a portion of the metal plates are at a level of the hubs);
the plurality of wings and metal floor defining a plurality of first and second channels (unlabelled) below the upper edges of the plurality of wings around the wing pulley, the plurality of first channels located on a first half of the wing pulley between the midpoint and the first end, the plurality of second channels located on a second half of the wing pulley between the midpoint and the second end, each first channel extending from the first hub partway towards the second hub, each second channel extending from the second hub partway towards the first hub, each first and second channel defining a non-zero angle therebetween as shown in figures 1 and 7, the non-zero angle being forward of the respective first and second ends in the direction of rotation of the wing pulley, the first and second channels being unobstructed at the first and second ends of the wing pulley; 
wherein rotation of the wing pulley results in material in the first and second channels between adjacent wings to be directed laterally toward the respective first and second ends of the wing pulley and away from the wing pulley.
With respect to claim 27, the plurality of wings comprises generally equally radially spaced wings. 
With respect to claim 28, the outer surface of each of said wings comprises at least one metal contact bar 23 defining said cylindrical contact surface.
With respect to claim 29, a conveyor belt is able to be substantially supported along the length of the wing pulley by at least two of the plurality of wings.
With respect to claim 30, a configuration of the wings aids in keeping a conveyor belt centered on the wing pulley.
With respect to claim 37, the metal wings are considered to be metal wing plates as broadly recited in the claim, and the floor 12 is a metal wall between adjacent metal wing plates at a level of the hubs.  
With respect to claim 38, the plurality of wing plates comprises generally equally radially spaced wing plates. 
With respect to claim 39, each of said wing plates comprises at least one metal contact bar 23, said metal contact bar defining said generally cylindrical contact surface.
With respect to claim 41, an arrangement of said wing plates defining said first and second channels aids in keeping a conveyor belt centered on said wing pulley, as broadly recited.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black.
Black meets all of the limitations of claims 26 and 37, but does not appear to specify the angle of the portion of each wing.
However, those of ordinary skill in the art at the time of the invention would have found it obvious to set the portion of the wings that lie in a plane forward of the radial at an angle of between 0 and 30 degrees forward of the radial in order to optimize the function of the portion.  It is noted that the subject ‘142 patent affords no criticality to the angle C.  

Claims 36 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black as applied to claims 35 and 46 above, and further in view of Hageline (U.S. Patent 2,787,913).
The metal contact bar of Black is not generally circular in cross section.
Hageline teaches a pulley for a conveyor belt comprising a plurality of discs which support a plurality of bars 16.  The bars have a generally circular cross section and engage the belt.
From this teaching, it would have been obvious to those of ordinary skill in the art at the time of the invention for the metal bars of Black to have a generally circular cross section to optimize engagement with the belt 2.  Note that the shape of the bars is afforded no criticality in the subject ‘142 patent.

Double Patenting
Claims 26-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-37 of U.S. Patent No. RE48,600.  Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 26, claim 26 of RE48,600 (“RE 26”) sets forth a metal plate which is analogous to the metal floor of claim 26.  
The wings in RE 26 are spaced, and adjacent wings define a space therebetween.  RE 26 does not recite first and second channels, however, the spaces defined between the first and second wing portions in RE 26 define first and second channels defining a zero angle there between.
Claim 26 is broader than RE 26 because it lacks the planar wing portions, and also the planar wing portions defining an angle. 
RE 26 lacks the wings having a curved upper edge, but such would necessarily be present because the wing portions, as claimed, define a non-zero angle therebetween and the other edges of the wing portions would have to be curved to properly support the conveyor belt.  

With respect to claim 37, claim 32 of RE48,600 (“RE 32”) sets forth a metal plate which is analogous to the metal wall of claim 37.  RE 32 does not recite that the upper edges of the wing plates collectively define a generally cylindrical contact surface, however, RE 32 does recite first and second wing portions which are oriented at an angle and also that the first and second wing portions are configured to overlap with adjacent wing portions.  As such, RE 32 meets the limitation of wing plates defining a generally cylindrical contact surface.
The wings in RE 32 are spaced, and adjacent wings define a space therebetween.  RE 32 does not recite first and second channels, however, the spaces defined between the first and second wing portions in RE 32 define first and second channels defining a zero angle there between.
Claim 37 is broader than RE 32 because it lacks the planar wing portions, and also the planar wing portions defining an angle. 
RE 32 lacks the wings having a curved upper edge, but such would necessarily be present because the wing portions, as claimed, define a non-zero angle therebetween and the other edges of the wing portions would have to be curved to properly support the conveyor belt.
Therefore, it is obvious that claims 26 and 37 (and their dependent claims) of the instant reissue application are claiming the same invention as recited in RE48,600.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Information Disclosure Statement
It is noted that the Information Disclosure Statement (IDS) filed December 14, 2021 in the instant reissue application does not include any of the references cited in any of the previous reissue applications or the subject 7,527,142 patent.    
Should applicant wish to ensure that all of the references which were cited in the original patent and the parent application are considered and cited in this reissue application, an IDS in compliance with 37 CFR 1.97 and 1.98 should be filed in this reissue application.  
See MPEP §§ 609.02 and 1406.    

 	Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 7,527,142 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  
See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                    Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferees:	/SC/		Sara Clarke 
		Reexamination Specialist, AU 3993

		/GAS/		Gay Ann Spahn 
		Supervisory Reexamination Specialist, AU 3993  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.